—Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Klein, J.), rendered March 8, 1999, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
To the extent that the argument was preserved for appellate review, the Supreme Court did not err in denying the defendant’s Batson claim as to two of the People’s peremptory challenges (see, Batson v Kentucky, 476 US 79; Purkett v Elem, 514 US 765; Hernandez v New York, 500 US 352, 364-365; People v Payne, 88 NY2d 172).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J. P., Ritter, Goldstein and Smith, JJ., concur.